DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both “ridge” and “fin receptacle”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “integral tube” of claim 19, 23 and 28, “working mass” of claim 13 etc.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clod tube expanding around the beverage can” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitation:
	Cold tube (frozen tube) expanding around the beverage can: - “the heatsink can be placed in a mold, filled with water, and frozen to prepare the frozen tube adapted to securely surround the can for use.”
Note: It should be understood that the specification doesn’t explicitly support the limitation of claim 1, where it recites “the cold tube defining a channel slot which enables the cold tube to expand around the can”.  And “the cold tube expanding around the beverage can”. Rather, it sates “the heatsink can comprise a split design and define a hinge, allowing the heatsink to expand around the can” see [0040]. However, it is a natural phenomenon that when water is cooled or frozen, it expands. Thus, when heat sink placed in a mold, filled with water and placed in a freezer to form a frozen/cold tube, it will experience the same expansion as stated above. Therefore, the examiner is going to incorporate the corelated expansion property of water when cooled/frozen, in to consideration when interpreting the above cited limitations i.e. “cold tube expands”. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation
of the corresponding structure, applicant must identify the corresponding structure with
reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5, 6, 13, 17, 19 and 21are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 and 21 recites a limitation “split design is biased by an elastic sleeve.” Which is not entirely supported by the specification and is a new subject matter that was not disclosed in the original disclosure. Disclosure provides a support only for he split design that can be closed-biased with the hinge around the outer diameter of the beverage can but not for “split design is biased by an elastic sleeve” which render the claim as a new subject matter.
Claim 6 recites a claim limitation “the split design is biased by an insulated elastic sleeve” in which the disclosure fails to provide an explanation on how this insulated elastic sleeve performs its intended purpose towards beverage can cooling. Since this teaching does not seem to appear in the specification either implicitly or explicitly, the limitation is considered as a new subject matter.
Claim 13 recites a claim limitation “wherein the working mass comprises antifreeze placed around the heatsink in a tube the working mass comprises antifreeze placed around the heatsink in a tube”. The limitation of antifreeze being placed around is not supported by the disclosure. And the disclosure explicitly states filling water around the heatsink that is placed in the mold in order to prepare a frozen tube. However, this limitation recites antifreeze placed around heat sink instead of eater, which is a new subject matter. 
Claim 17 recites a limitation “wherein the side wall a visual fill indicator” in which no discourse indicates what this visual fill indicator is which render the claim a new subject matter.
Claim 19 recites a limitation “an integral tube adapted to contain the heatsink,” and “the integral tube being capped” both of which are new subject matters that neither supported in the specification nor clear if the tube is integrated in one piece with the heat sink. Furthermore, the purpose of the “cap” and its functoriality is not recited in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 13,17,19-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 21 recites claim limitation “split design is biased by an elastic sleeve” which renders the claim indefinite. It is not clear to the reader as to what the applicant is trying to convey in their claim. For the purpose of compact prosecution, the examiner is going to interpret the limitation as follows: - the so called “elastic sleeve” is referring to the circular/ring hollow structure of the heatsink where the fins extend from and it has an elastic nature.
Claim 6 recites a limitation “the split design is biased by an insulated elastic sleeve” which renders the claim indefinite. It is not clear if there is such structure exist in the beverage cooling device. furthermore, it is not clear if insulation exist only on the base or sleeve side of the heatsink or if the insulation also covers the area of the fins as well. And if such structure exist, wouldn’t that inhibit the heatsink from being thermally conductive which completely destroys the whole purpose of the invention for the heatsink to transmit thermal energy in between the can and frozen tube. 
Claim 17 recites a limitation “wherein the side wall a visual fill indicator.” It is not clear what the applicant is trying to claim. It is not clear if the “sidewall” is referring to the side wall of the mold or any other sidewall. And also, it is not clear what the fill indicator is supposed to show/indicate. 
Claim 19, 23 and 28 recites limitation “an integral tube adapted to contain the heatsink”, “the integral tube defining a channel slot” in line 5-6 and “integral tube” in line 7 and 9 of claim 19, and “integral tube” in line 2 of claim 23 and “integral tube” in line 2 of claim 28. It is not clear if this integral tube is referring to the mold or another tube which render the claim limitation indefinite. Furthermore, it is not clear how this tube is integrated with the heat sink. For the purpose of compact persecution, the examiner is going to treat the claim as if it read, . ”a mold adapted to contain the heatsink”, “the  cold tube defining a channel slot” and “ cold tube”.
Claim 19 further recites a limitation “the integral tube being capped”. It is not clear how and what the cap is required for, and it is also not clear how and where it is capped on. For the purpose of compact persecution, the examiner is going to treat the claim as if it read… “the cold tube mold being capped”. 
Claims 20-23 are rejected by virtue of their dependency up on claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,11,12,19,24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ASENSIO M (ES 2372458 B1, Herein after referred as Asensio) in view of Riche; Martin K. ( US 4793149 A, here in after referred as Riche).
In reference to claim 1, Asensio and Riche disclose the claimed invention.
Asensio teaches a beverage can cooler (beverage can cooling device, fig 1) to facilitate cooling contents of the beverage can comprising:
 a cold tube (combination of thermal conductive housing (3) and a phase change material (5) that was frozen/cooled as stated in [25], is interpreted to be equivalent to the cold tube) adapted to securely surround the beverage can (securely surround the beverage can L, fig 2), contained within the cold tube, a plurality of fins (a plurality of fins 6) adapted to increase conductive heat dissipation (The purpose of the fins is to increase the effective heat exchange surface, providing greater access to the phase change material (5), which allows, in the end, an effective cooling, [42]), thus acting as a heatsink (thermal conductive housing (3) and fins 6);  
wherein the cold tube expanding around the beverage can facilitates achieving improved contact pressure and increasing surface area between the cold tube and the beverage can to increase thermal transfer from the contents of the beverage can (it is a natural phenomenon or fact that, volume of water expands when being cooled, such that the combination of thermal conductive housing (3) and a phase change material (5) i.e. cold tube, that surrounds the beverage can L, will expand when cooled/frozen which results in improved contact pressure and increase surface area between the combined conductive housing 3 and phase change material 5 i.e. cold tube, and  beverage can, this would result in increase in thermal transfer from the content of the beverage can L as shown in fig 2).
Asensio fails to explicitly teach the cold tube defining a channel slot which enables the cold tube to expand around the can so as to accommodate variations in can diameter;
However, Riche teaches in the art of beverage cooling device that, it is a known method to provide a cold tube defining a channel slot which enables the cold tube to expand around the can so as to accommodate variations in can diameter (plurality of slots provided between the end walls 11d and 10d of the reservoir 10 and 11, as shown on fig 1,2 and 4, where each reservoir piece is hollow and filled with a coolant material 14 and the reservoir pieces are placed in a freezer to freeze the coolant material therein. And this reservoir pieces may be flexible enough to expand somewhat in their arcs to conform to the larger diameter cans. col 2, line 55-57 and col 4, line12-13). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Riche such that the cold tube defining a channel slot which enables the cold tube to expand around the can so as to accommodate variations in can diameter, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of accommodating various diameter of cans.
In reference to claim 11, Asensio and Riche disclose the claimed invention.
Asensio discloses the cold tube (combination of thermal conductive housing (3) and a phase change material (5)) comprises working mass placed around the heat (as shown in fig 2, the phase change material 5 i.e. working mass, placed around the thermal conductive housing 3 and fins 6 i.e. heat sink).
In reference to claim 12, Asensio and Riche disclose the claimed invention.
Asensio teaches the working mass (phase changing material 5 ) comprises ice formed by freezing water placed around the heatsink in a mold (the phase change material consists of an aqueous solution of salts which freezes when placed in a freezer, is placed around the thermal conductive housing 3 and fins 6 i.e. heat sink, in a tank i.e. mold, as shown in fig 2, [8] and [26]. 
In reference to claim 19, Asensio and Riche discloses the claimed invention.
A beverage can cooler (beverage can cooling device, fig 1)to facilitate cooling contents of the beverage can comprising: a plurality of fins adapted to increase conductive heat dissipation(plurality of thermally conductive fins 6), thus acting as a heatsink(plurality of thermally conductive fins 6 and a thermally conductive housing 3, acting as heat sink, see fig 1 and 2);  a cold tube adapted to contain the heatsink( tank 1 adapted to contain heat sink i.e. thermally conductive housing 3 and fins 6, see fig 1 and 2), the cold tube being capped to contain a working mass (see annotated reference below for examiner interpretation of  cap wherein the cap covers the top of the heat sink in which the working mass is contained therein); 

    PNG
    media_image1.png
    360
    369
    media_image1.png
    Greyscale

regarding the limitation “ wherein the channel slot expanding around the beverage can facilitates achieving improved contact pressure and increasing surface area between the integral tube and the beverage can to increase thermal transfer from the contents of the beverage can”, it is a natural phenomenon or fact that, volume of water expands when being cooled, such that the combination of thermal conductive housing (3) and a phase change material (5) i.e. cold tube, that surrounds the beverage can L, will expand when cooled/frozen which results in improved contact pressure and increase surface area between the combined conductive housing 3 and phase change material 5 i.e. cold tube, and  beverage can, this would result in increase in thermal transfer from the content of the beverage can L as shown in fig 2).
Asensio fails to disclose the cold tube defining a channel slot which enables the heatsink to expand around the can so as to accommodate variations in can diameter.
However, Riche teaches in the art of beverage cooling device that, it is a known method to provide a cold tube defining a channel slot which enables the heatsink to expand around the can so as to accommodate variations in can diameter (plurality of slots provided between the end walls 11d and 10d of the reservoir 10 and 11, as shown on fig 1,2 and 4, where each reservoir piece is hollow and filled with a coolant material 14 and the reservoir pieces are placed in a freezer to freeze the coolant material therein. And this reservoir pieces may be flexible enough to expand somewhat in their arcs to conform to the larger diameter cans. col 2, line 55-57 and col 4, line12-13). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Riche such that the cold tube defining a channel slot which enables the heatsink to expand around the can so as to accommodate variations in can diameter, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of the cold tube capable of accommodating various diameter of cans.
In reference to claim 24, Asensio and Riche discloses the claimed invention.
Asensio teaches a beverage can cooler (beverage can cooling device, fig 1)) to facilitate cooling contents of the beverage can comprising: a plurality of fins (plurality of fins 6), the plurality of fins increasing convective, conductive, and radiative heat dissipation, thus acting as a heatsink, the heatsink comprised of a material having good heat transfer capabilities(the plurality of fins 6 functions the same way as the instant application where in the phase change material is placed around the heat sink or fins as shown in fig 2. Therefore, it inherent that the plurality of fins increases convective, conductive, and radiative heat dissipation, thus acting as a heatsink.  And these fins are good thermally conductive fins that are uniformly distributed around the thermally conductive housing, see fig 2).
Asensio fails to explicitly teach plurality of fins defining a channel slot adapted to facilitate expanding around the can so as to accommodate variations in can diameter, thereby [[improved contact pressure and increasing surface area between the plurality of fins and the can.
However, Riche teaches in the art of beverage cooling device that, it is a known method to provide a plurality of slots provided between the end walls 11d and 10d of the reservoir 10 and 11, as shown on fig 1,2 and 4, where each reservoir piece is hollow and filled with a coolant material 14 and the reservoir pieces are placed in a freezer to freeze the coolant material therein. And this reservoir pieces may be flexible enough to expand somewhat in their arcs to conform to the larger diameter cans. col 2, line 55-57 and col 4, line12-13). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Riche such that the plurality of fins defining a channel slot adapted to facilitate expanding around the can so as to accommodate variations in can diameter, thereby achieving improved contact pressure and increasing surface area between the plurality of fins and the can, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of accommodating various diameter of cans and improve contact pressure.
In reference to claim 28, Asensio and Riche disclose the claimed invention.
Asensio teaches the heat sink is contained within a cold tube adapted to securely surround the beverage can (plurality of fins 6 adapted to securely surround the beverage can L, see fig 2).
Claim 2, 3, 5, 6, 8-10, 20-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ASENSIO M (ES 2372458 B1, Herein after referred as Asensio) in view of Riche; Martin K. ( US 4793149 A, here in after referred as Riche) and further view of  Cola; Baratunde (US 20200008316 A1, here in after referred as Cola). 
In reference to claim 2 and 3, Asensio, Riche and Cola disclose the claimed invention.
Asensio fails to explicitly teach the cold tube further defines a channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter, thereby facilitating achieving improved contact pressure and increasing surface area between the cold tube and the beverage can to increase thermal transfer from the contents of the beverage can.
However, Riche in the art of beverage cooling device that, it is a known method to provide a cold tube further defines the channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter (figure 2 and 3 shows having slots formed between the end walls 11d and 10d,which are split design that facilitate the reservoir pieces 11and 12 to be flexible enough to expand in their arcs to conform to the larger diameter cans as sown in fig 1. col 2, line 55-57), thereby facilitating achieving improved contact pressure and increasing surface area between the cold tube and the beverage can to increase thermal transfer from the contents of the beverage can (In this way, the reservoir pieces are maintained substantially in contact against the container. This provides efficient heat transfer between the container and the reservoir pieces when they are in cooled or frozen condition to thereby cool the container and its contents, and provides more effective insulation around the container, col 1, line 57-65). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Riche such that a cold tube further defines the channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result where the slot of the split design end up accommodating various diameter of cans. 
Asensio as modified supra fail to explicitly teach the cold tube further defines a hinge.
However, Cola teaches in the art of heat sink that, it is a known method to provide a heat sink base with features like indentations, slits, channels, cut-outs and hinges or any combination thereof can be used to increase the flexibility of the heat sink base [0062]. Based on this teaching, one skilled in the art would recognize that the method of providing a hinge to the heatsink base of Asensio, would have a yielded a predicable result of increased heatsink base flexibility. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola such that the cold tube further defines a hinge, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of increased heatsink base flexibility.
In reference to claim 5, Asensio, Riche and Cola disclose the claimed invention.
Asensio as modified teaches split design of the heatsink as explained above in claim 2 but fails to explicitly disclose the split design is biased by an elastic sleeve.
However, Cola teaches in the art of heat sink that heatsinks can be conformable and flexible. The heat sink can conform to device dimensions, and elastically deform or deflect under installation force. The heat sink can conform to flat, non-flat, undulating, or other uniform or non-uniform surface shapes [0039]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the split design is biased by an elastic sleeve so that the heatsink sleeve capable of being flexible and able to deform and deflate to conform different device i.e. can, dimension, as taught by Cola,[0039].
In reference to claim 6, Asensio, Riche and Cola disclose the claimed invention.
Asensio fails to explicitly disclose the split design is biased by an insulated elastic sleeve. However, Cola teaches in the art of heat sink that it is a known method that heat sinks can include flexible copper foils in various shapes, which may have electrically insulating coatings on one or both major surfaces of the base i.e. sleeve [0002]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that split design is biased by an insulated elastic sleeve i.e. electrically insulating copper coating, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of electrically copper insulated flexible heatsink.
In reference to claim 9, Asensio, Riche and Cola disclose the claimed invention.
Asensio fails to explicitly teach the plurality of fins (fins 6) are tapered (see fig 1 and 2).
However, Cola teaches in the art of heat sink that it is a known method to provide plurality of fins that are tapered (Heat sinks including a plurality of polymeric protrusions extending away from a base, the polymeric protrusions have major dimension 140 (i.e., height), a minor dimension 150 (i.e., width), and distance 160 between adjacent polymeric protrusions. In some instances, the minor dimension is tapered 170. [0006-0007] and see fig 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the plurality of fins are tapered, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of having tapered shaped fins as taught by Cola, fig 1.
In reference to claim 8, 22 and 27, Asensio, Riche and Cola disclose the claimed invention.
Asensio fails to explicitly teach the plurality of fins are curved.
However, Cola teaches in the art of heat sink that the plurality of fins are curved (any desired or suitable two or three dimensional shapes can be sued heatsink protrusions i.e. fins, such as a cylinder, rectangle and hemisphere and other additional suitable shapes [0052]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the plurality of fins of Asensio would have curved i.e. hemispheric or any other shape as desired in order to modify or control certain parameters including surface area, airflow around the shape(s), flexibility, and conductivity as taught by Cola [0053]. 
In reference to claim 10, Asensio, Riche and Cola disclose the claimed invention.
Asensio as modified fail to explicitly disclose the heatsink is comprised of a material selected from the group consisting of aluminum, copper, silver, gold, tungsten, diamond, cubic boron arsenide, graphite, steel, and combinations thereof. 
However, Cola teaches in the art of heat sink that, the heatsink is comprised of a material selected from the group consisting of aluminum, copper, silver, gold, tungsten, diamond, cubic boron arsenide, graphite, steel, and combinations thereof (The polymeric protrusions i.e. heatsink fins, may be formed from polymer(s) alone or may further contain one or more thermally conductive materials such as, graphite, aluminum, iron oxides, copper, stainless steel, etc.[0050]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the heatsink is comprised of a material listed above and a combination thereof in order to advantageously increase a thermal transfer between the beverage can and the frozen tube.
In reference to claim 20 and 25, Asensio, Riche and Cola discloses the claimed invention.
Asensio as modified fail to explicitly teach the heatsink further defines a hinge.
However, Cola teaches in the art of heat sink that, it is a known method to provide a heat sink base with features like indentations, slits, channels, cut-outs and hinges or any combination thereof can be used to increase the flexibility of the heat sink base [0062]. Based on this teaching, one skilled in the art would recognize that the method of providing a hinge to the heatsink base of Asensio, would have a yielded a predicable result of increased heatsink base flexibility. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola such that the cold tube further defines a hinge, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of increased heatsink base flexibility.
Asensio as modified supra fails to explicitly disclose the heatsink further defines a channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter, thereby to facilitating achieving improved contact pressure and increasing surface area between the cold tube 4and the beverage can to increase thermal transfer from the contents of the beverage can.
However, Riche in the art of beverage cooling device that, it is a known method to provide a heatsink further defines the channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter (figure 2 and 3 shows having slots formed between the end walls 11d and 10d, which are split design that facilitate the reservoir pieces 11and 12 to be flexible enough to expand in their arcs to conform to the larger diameter cans as sown in fig 1. col 2, line 55-57), thereby facilitating achieving improved contact pressure and increasing surface area between the cold tube and the beverage can to increase thermal transfer from the contents of the beverage can (In this way, the reservoir pieces are maintained substantially in contact against the container. This provides efficient heat transfer between the container and the reservoir pieces when they are in cooled or frozen condition to thereby cool the container and its contents, and provides more effective insulation around the container, col 1, line 57-65). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Riche such that a cold tube further defines the channel slot comprises a split design to facilitate expanding around the can so as to accommodate variations in can diameter, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result where the slot of the split design end up accommodating various diameter of cans. 
In reference to claim 21, Asensio, Riche and Cola discloses the claimed invention.
 Asensio as modified teaches split design of the heatsink as explained above in claim 2 but fails to explicitly disclose the split design is biased with an elastic sleeve.
However, Cola teaches in the art of heat sink that heatsinks can be conformable and flexible. The heat sink can conform to device dimensions, and elastically deform or deflect under installation force. The heat sink can conform to flat, non-flat, undulating, or other uniform or non-uniform surface shapes [0039]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the split design is biased by an elastic sleeve so that the heatsink sleeve capable of being flexible and able to deform and deflate to conform different device i.e. can, dimension as taught by Cola, [0039].
In reference to claim 22, Asensio, Riche and cola discloses the claimed invention.
 Asensio fails to explicitly teach the plurality of fins are curved.
However, Cola teaches in the art of heat sink that the plurality of fins are curved (any desired or suitable two or three dimensional shapes can be sued heatsink protrusions i.e. fins, such as a cylinder, rectangle and hemisphere and other additional suitable shapes [0052]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the plurality of fins of Asensio would have curved i.e. hemispheric or any other shape as desired in order to modify or control certain parameters including surface area, airflow around the shape(s), flexibility, and conductivity as taught by Cola [0053]. 
In reference to claim 23, Asensio, Riche and cola discloses the claimed invention.
Asensio as modified fails to explicitly teach the heatsink and
However, Cola teaches in the art of heat sink that, the heatsink is comprised of a material selected from the group consisting of aluminum, copper, silver, gold, tungsten, diamond, cubic boron arsenide, graphite, steel, and combinations thereof (The polymeric protrusions i.e. heatsink fins, may be formed from polymer(s) alone or may further contain one or more thermally conductive materials such as, graphite, aluminum, iron oxides, copper, stainless steel, etc.[0050]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Cola, such that the heatsink is comprised of a material listed above and a combination thereof in order to advantageously increase a thermal transfer between the beverage can and the frozen tube.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASENSIO M (ES 2372458 B1, Herein after referred as Asensio) in view of Riche; Martin K. ( US 4793149 A, here in after referred as Riche) and Cola; Baratunde (US 20200008316 A1, here in after referred as Cola) and further view of  Tilbury; Robert John(US 10730362 B2, here in after referred as Tilbury).
In reference to claim 13, Asensio, Riche, Cola and Tilbury disclose the claimed invention.
Asensio as modified fails to explicitly teach the working mass comprises antifreeze placed around the heatsink in a 
However, Tilbury in the art of cooling that it is a known method to provide a coolant i.e. working mass, be water or a mixture of water and antifreeze in proportions appropriate to the climate. Furthermore, Tilbury teaches this coolant is used to dissipates heat to the atmosphere, see Col 5, line1-5. his is strong evidence that modifying Gafni as claimed would produce predictable result (e.g. dissipation of heat to the atmosphere). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Asensio by Tilbury such that the working mass comprises antifreeze placed around the heatsink in the mold, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions in order to take advantage of the anti-freeze solution to effectively control the amount of pressure that is applied to the can by the heat sink as the antifreeze solution is volatile. 
Allowable Subject Matter
Claim 14 is allowed.
Claim 15, 16 and 18 are allowed as being dependent upon allowed independent claim.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MORENO VALDES; Enrique Javier (US 20160282020 A1) discloses casing with fins can be built in a modular form, as shown in FIG. 19, such that modules could be added or removed depending on the different size of the commercial pressurized liquefied gas container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BIRHANU DAMTEW WELDETENSI/
Examiner, Art Unit 3763             
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763